By Court, JohnsoN, J.: This was an action of debt on a judgment tried and determined in the district court of Santa Ee county, at the February term, 1871, wherein judgment was rendered against Maxwell for Stewart for nine thousand five hundred and seventy-two dollars and fifty cents. Maxwell appeals from this judgment to this court. Stewart, the appellee, a resident of the state of Ohio at the time of bringing this suit in the court below, founded his claim on a judgment for the sum of seven thousand dollars damages, and fifty dollars and twenty-five cents costs rendered in his favor against Maxwell by tbe district court for Morris county, in the state of Kansas, on tbe twenty-fourth of November, 1865. With the petition in the court below wás'filed a transcript of the proceedings and judgment of the Kansas court, which shows that the appellee there sued appellant by attachment; that appellant appeared by counsel, who represented him till the conclusion of the cause. It was claimed in the court below, and is relied upon here by the appellant for reversal of the judgment of the court below, that the judgment of the Kansas court is invalid, for the reason that the cause was tried in that court without a jury, and that the transcript of its proceedings does not show a waiver by appellant of a trial by jury. Both appellant and appellee confine their arguments in this court to the question of the validity of that original judgment. The constitutional provision to be considered in resolving this point is contained in the fourth article of the constitution of the United States, and is in the following words: “ Section 1. Full faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state. And congress may by general laws prescribe the manner in which such acts, records, and proceedings shall be proved, and the effect thereof.” In accordance with this provision, congress, May 26, 1790, enacted (1 Stats, at Large, 122), among other matters, that “ the records and judicial proceedings of the courts of any state shall be proved or admitted in any other court within the United States by the attestation of the clerk and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or presiding magistrate, as the case may be; that said attestation is in due form, and the said record and judicial proceedings, authenticated as aforesaid, shall have such faith and credit given to them in every court within the United States as they have by law or usage in the courts of the state from whence the said records are or shall be taken.” According to the above-quoted enactment of congress, in order to decide as to the admissibility of the record of judgment, it rvas only necessary for the court below to ascertain by inspection whether said record is authenticated or not, as required by the act of congress. Inspection of the transcript here from the court below shows that the record of judgment therein sued on bears both the attestation of the clerk and certificate of the judge, as required by the act of congress. It is now to be. considered whether the omission by the clerk of the Kansas court from his transcript of the proceedings in the original suit of the entry on the record of the waiver of trial by jury by the defendant should have rendered the record of judgment inadmissible in the court below. The appellant, as before stated, was represented by counsel in the Kansas court, aud if that court tried the cause without a jury, and without such trial by jury having been waived by the defendant, that was matter of review and correction by the appellate court of Kansas, and the defendant, the appellant here, should there have sought such redress. Such being the case, the attempt of the appellant in the court below to overthrow the record of judgment on the ground of the omission of the formal entry of such waiver was in fact an attempt to get that court to become a court of review and correction to the Kansas court. It has not been shown here, either by argument or by citation of authorities, that this judgment, unreversed as it stands, could not have been enforced in the state of Kansas on account of the omission referred to, and it is therefore to be inferred that such judgment is valid in that state, and consequently, by virtue of the act of congress before cited, it is in every respect as valid in this territory as it was in Kansas. In the case of Voorhees v. Bank of the United States, 10 Pet. 449; S. C., 12 Cur. 197, the supreme court of the United States said: “So long as this judgment remains in force it is itself evidence of the right of the plaintiff to the thing adjudged and gives him a right to process to execute the judgment. The errors of the court, however apparent, can be examined only by appellate power; and by the laws of every country a time is fixed for such examination, whether in rendering judgment, issuing execution, or enforcing it by process of sale or imprisonment.” So also in Christmas v. Russell, 5 Wall. 305 et seq., judgment is defined to be “the sentence of the law pronounced by the court upon the matter appearing from the previous proceedings in tbe suit.” Were it necessary, more extensive citations from tbe opinions of the supreme court upon points similar to those involved in this case might be made, but those already made are amply sufficient for the purposes of this opinion. Now, as an unreversed judgment is a finality between the parties as to all matters to which, such judgment relates, according to the provision of the constitution of the United States before cited, and of the act of congress with reference thereto, the court below did not err. The judgment of the court below is affirmed.